OPINION

Per Curiam:

This is an appeal from a summary judgment for the defendants in a suit for injunctive relief and damages. The plaintiffs assert an oral agreement for an automobile franchise with Chrysler Motors Corporation which, according to the plaintiffs’ understanding, was not to be performed within one year from *403the making thereof. Assuming the existence of such an oral agreement, the failure to comply with the statute of frauds would void it as to the defendant Chrysler Motors Corporation. NRS 111.220(1); Stanley v. Levy & Zentner Co., 60 Nev. 432, 112 P.2d 1047 (1941); Nehls v. Stock Farming Co., 43 Nev. 253, 184 P. 212, 185 P. 563 (1919); cf. Harmon v. Tanner Motor Tours, 79 Nev. 4, 377 P.2d 622 (1963). Moreover, since the claims for relief asserted by the plaintiffs against the defendants Epprecht and Las Vegas Dodge, Inc., presuppose an enforceable agreement between the plaintiffs and Chrysler Motors Corporation, they must fail as well.
Affirmed.